. Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 1of 7

Andrey t. Rokvquez BNII10 FILED

 

 

 

Name and Prisoner/Booking Number v
pelsom Shae Prison MSF 4 JUL 29 2021

Ro -BOx 71S07! CLERK, U.S. DISTRICT COURT
Mailing Address , ES TERN DISTRIC ALIFORNIA
Represa, cA 1867] Ba DEPUYGLERK

 

- City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

)
n L/ g rr ,)
(Full Name of Plaintiff) Plaintiff, )
)
v. ) CASE NO. 2Ba\ -Cv-01Z32-EFB (Pc)
) (To be supplied by the Clerk)
(1) Sacramemfo Cobia ChetrPeS oLetartnods )
(Full Name of Defendant) )
(2) Medica) Sto fe > )
) CIVIL RIGHTS COMPLAINT
3)SCodt Tones .) BY A PRISONER
| )
(4) , ) Original Complaint
Defendant(s). )  OFirst Amended Complaint
Ne Plchesk if there are additional Defendants and attach page _1-A listing them. ) 0 S econ d Amen d e d C omplaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
yl 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
(-] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
(J Other: :

 

2.  Institution/city where violation occurred: id ne Lchon Ce f h)
ElK Grwe,; CA

Revised 3/15/2016 1

 
Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 2 of 7

B. DEFENDANTS

1. Name of first Defendant: Sacanme
Shert EL
(Position and Title)

2. Name of second Defendant: med, Cal Sdafl

Decters and Norses
(Position and Title)

3. Name of,third Defendant: $(¢74 Dene $
Shere EL
(Position and Title)

4. Name of fourth Defendant:

tm pt ah
at tio Conc

. The first Defendant is employed as:
(Institution)

. The second Defendant is employed as:

athio Censtwugmneds ColeeGhon Center (the Byench ).

(Institution)

. The third Defendant is employed as: = -

athiy ConSherness Cotlecnan Cent@r (The Byaach)

(Institution)

 

(Position and Title)

. The fourth Defendant is employed as:
at
(Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner?

2. If yes, how many lawsuits have you filed?

a. First prior lawsuit:
1. Parties:
2. Court and case number:

CJ] Yes

XXINo

. Describe the previous lawsuits:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties:
2. Court and case number:

Vv. |

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties:
2. Court and case number:

V.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
-

Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 3 of 7

D. CAUSE OF ACTION

CLAIM I

1. State the constitutional or other federal civil right that was violated: Put Puy fe Gt mK enol

forced me to Catt Covid-1q at thay fac iy

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities L] Mail L] Access to the court L] Medical care
CJ Disciplinary proceedings CJ Property CU Exercise of religion ' CO Retaliation
LJ Excessive force by an officer (J Threat to safety $l Other: Put ie at risk ot cleath

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority: or arguments.

in the month of ecerrber 2020 Rio Consuemness CorreCnen Cendef (The Brancls)
~n_£1k Greve (Satvameno Cosnd) Pak poe ac the risk of dying bay Making me

 

 

 

 

 

 

atth Coyvjd-} C av. vie
Wthe Sac Oo County ree ent and neolila) Siatf tent agen
p ind oSbe vid 19 quod lip 0 Vrevendeme FYem Cate A Cowid-15,
mide Camry Sher t'§ dePertrmeut and Mmeolile) sraff Packed (Rccc)
oo P o Cornpagiy ot OB inmates. The wosenr no Socal of Stancmy bE+ hey n

Prevideol as saan hand Senter or face masks,

Blthe fectansad Colaty sherith act redial never Provide me with anything

2 » wy. able erea th 2.

a home pads ynask shat cit net Comer” nay nese or hound.

 

 

 

 

 

L / Za of (not!
lacace S201 Goad beat “Synblems of Cond-14 So FL Cound get Sick,
6) yh C err medsCa) $+ eve
mans. "Tren Pook to Pod sn CReéc) &, every ferten Corso Ger ry ferp

L file FeV h 6 Con 'S te; he by,

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

Twas Su bec do Catch Covsd-l4 because of mech Car $tahfh andl Sacramenae

 

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? &M Yes LINo
b. Did you submit a request for administrative relief on Claim I? M yes [No
c. Did you appeal your request for relief on Claim I to the highest level? MH Yes LCI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 
Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 4 of 7

 

 

 

CLAIM II
1. State the constitutional or other federal civil right that was violated:
2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities CI Mail . CL] Access to the court CJ Medical care
CO Disciplinary proceedings C] Property CL] Exercise of religion C Retaliation
L] Excessive force by an officer [1 Threat to safety LJ Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each

Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Ll Yes LI No
b. Did you submit a request for administrative relief on Claim II? Ll Yes LINo
c. Did you appeal your request for relief on Claim II to the highest level? Ll Yes LINo
d. — If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

*

 

 
Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 5of7

CLAIM III
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
(_] Basic necessities C] Mail (] Access to the court L] Medical care
CL] Disciplinary proceedings (] Property (] Exercise of religion (I Retaliation
1 Excessive force by an officer [1 Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? 1 yes (LI No
b. Did you submit a request for administrative relief on Claim III? Cl yes LI No
c. Did you appeal your request for relief on Claim III to the highest level? Cl Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

 

 
Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking:

JT want $50,000,000 maven dollars for the Secvanendo
aey ANE ENA MecliCa La cen wife ark wsK of Avath
Covd~[9. IG 2; :
“14 + . the mZ hore to hadle Corry
processes frer? the Safi Of rg Gen her ?. / -

 

 

  
    

   

      

         

fo A | rj
gf Ang Erem

 

 

I declare under penalty of perjury that the foregoing is true and correct.
c

Executed on 7-2 9— 20}.1 : Aaichtte MaMigittegs
DATE | SIGNATURE OF PLAINTIFF”

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

 

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 
would ba&cune. Cotstoolyy’ yee Secramade Cotnhy Sher PFS of2Parin 2h

an oe LI aPPeas Igrievances. a co _

metercenct net aon at fa

Case 2:21-cv-01332-EFB Document1 Filed 07/29/21 Page 7 of 7

tC \\

 

Si.fforbng Facts 7
a4 my. grievances! APPeal5 blaring, nedical Stafh Se r Filed
| grigvances LAPELAIS en sneditas Gbowt these jSsueS they

Se TL Coutdert gat Yeliel cf even onsSwors on | Gay. oe.

Q)T asK metal Shah in fone ot offiCer$ mn 1 KBE 300

 

when they wee. doing Jerry Checks 1% what the

 

 

a . Sacramento, Cowty Sherr er Ae Parkman UES ong. he a me .
eS on goanse the lacy Der CDC and OSha Saendevds and coved
_ a he Stared yes phe. Lavserre. braking the ) Gus .
a ADE Shedd heve been teeased dunng ts Pendemic te
—handle_rg Court Preceodings: Wid “Zoom in the Sahery
no OR my OWN home jhS+ Whe the sea yudge, DA, and |

a vher” IN Mades LAr .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“oe _ a coerce eee
eee 4 — mene ~
ence soma cans oe ee note van — a tee oo ns ame a. ae hitters pet mae rer remem
ns — whe. ~
i ches ee ewe _ eects Seen wee
'
—_—— ah _ — ~ ee eet nee eee eee inne camel
i
—— — meh _ _ a eee ~
t
t
|
ent seein eee wd. a ner oe a as cre memes net erowreree cna rare es,
ee coe a _
eremniemion nin toe. a ee foo
t
i
ee eine oe nein afe enna ane
estat tee mtn ranean ~ ee et Psi ee erm mmm een ee mint tte ar rnin werrretataran
ee =} ~ peeeniencee caeeeennninen sneciesnne eis Go ei ete ee ~ _ ce es enna
i
ne che ee
_@ ween ee un _
|
en - jeunes ce ecient hina eeepc Cente neennennnatt nanennemena ne mentees tonnes ies nit pana onenteen

 

 

 

 

 
